AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case                                                                           (NOTE: Identify Changes with Asterisks (*))
                     Sheet I


                                                UNITED STATES DISTRICT COURT
                                                                                District of Montana

                    UNITED STATES OF AMERICA
                                          v.
                                                                                         )
                                                                                         )
                                                                                             AMENDED JUDGMENT IN A                              CRI~tl~
                                                                                         )   Case Number: CR 18-3-H-CCL
                         SIDNEY RAE AIMSBACK
                                                                                         )
                                                                                         )
                                                                                             USM Number: 17062-046                                          NOV 19 2018
Date of Original Judgment:                     11/15/2018                                     JASON T. HOLDEN (CJA PANEL)
                                               (Or Date of Last Amended Judgment)
                                                                                         )
                                                                                             Defendant's Attorney                                        Clerk, U.S. District Court
                                                                                         )                                                                  District Of Montana
Reason for Amendment:                                                                                                                                              Helena
                                                                                         )
D      Correction of Sentence on Remand (l8 U.S.C. 3742(t)( I) and (2))                      0   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
D                                                                                        )
       Reduction of Sentence for Changed Circumstances (Fed. R. Crim.                        D   Modification of Imposed Tenn of Imprisonment for Extraordinary and
       P 35(b))                                                                         )        Compelling Reasons (18 U.S.C. § 3582(c)(l))
D      Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))
                                                                                        )    0   Modification of Imposed Tenn of Imprisonment for Retroactive Amendment(s)
                                                                                        )        to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
[tf"   Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
                                                                                        )
                                                                                        )    0   Direct Motion to District Court Pursuant   D   28 U.S.C. § 2255 or
                                                                                                 D 18 u.s.c. § J559(c)(7J
                                                                                        )
                                                                                             D   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
!YI'   pleaded guilty to count(s)           I and II
D pleaded nolo contendere to count(s)
       which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section
 18    L:!§C 211 ~~f« ,
 18 USC 924(c)(1)(A)(ii)                 possession of firearm in furtherance of crime of violence                              11/28/2017                       II


       The defendant is sentenced as provided in pages 2 through --~7___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s) - - - - - - - - - - - - - -                             •       is   Dare dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney forth is district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 11/13/2018




                                                                                             Name and Title of Judge
                                                                                              11/19/2018
                                                                                             Date
AO 245C (Rev. 02118) Amended Judgment in a Criminal Case
                     Sheet 2 -   Imprisonment                                                               (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment -   Page     2       of          7
DEFENDANT: SIDNEY RAE AIMSBACK
CASE NUMBER: CR 18-3-H-CCL

                                                               IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
84 months on Count I and 84 months on Count II to run consecutive one with the other for a total terms of imprisonment of
168 months



I!!    The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that, if eligible, the defendant be permitted to participate in the 500 hour intensive residential drug
treatment program.



i!l"   The defendant is remanded to the custody of the United States Marshal.

•      The defendant shall surrender to the United States Marshal for this district:

       D      at                                   D       a.m.     D     p.m.      on
       D      as notified by the United States Marshal.

D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
       D      before 2 p.m. on

       D      as notified by the United States Marshal.

       D      as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                              to

at                                                         with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                            By - - -
                                                                                                 DEPUTY UNITED STATES MARSHAi.
 AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                      Sheet 3 Supervised Release                                                        (NOTE: Identify Changes with Asterisks("'))
                                                                                                     Judgment-Page        3      of      __ _?
 DEFENDANT: SIDNEY RAE AIMSBACK
 CASE NUMBER: CR 18-3-H-CCL
                                                            SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
three years on Count I and five years on Count II, to run concurrently one with the other.




                                                           MANDATORY CONDITIONS
I. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
        D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse.   (check if applicable)
4.   D      You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
       restitution. (check if applicable)
5.   l!'f
       You must cooperate in the collection of DNA as directed by the probation officer. (check ifapphcable)
6.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
       directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
       reside, work, are a student, or were convicted ofa qualifying offense. (check,fapplicable)
7.   D You must participate in an approved program for domestic violence. /check ifapphcable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet JA - Supervised Release
                                                                                                        Judgment-Page            of
DEFENDANT: SIDNEY RAE AIMSBACK
CASE NUMBER: CR 18-3-H-CCL

                                      STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least IO
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      lasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
                                                                                                                 -----------
i\O 245C (Rev, 02/18) Amended Judgment in a Criminal Case
                      Sheet 3D- Supervised Release                                               (NOTE: Identify Changes with Asterisks(*))
                                                                                              Judgment-Page       5      of         7
DEFENDANT: SIDNEY RAE AIMSBACK
CASE NUMBER: CR 18-3-H-CCL

                                         SPECIAL CONDITIONS OF SUPERVISION
  1. The defendant shall have no contact with victim in the instant offense.

  2. The defendant shall participate in a program for mental health and substance abuse treatment as deemed necessary
  by the United States Probation Officer, until such time as the defendant is released from the program by the probation
  officer. The defendant is to pay part or all of the cost of this treatment, as directed by the United States Probation Office
  and this Court.

  3. The defendant shall submit her person, residence, place of employment, vehicles, and papers, to a search, with or
  without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
  condition of release. Failure to submit to search may be grounds for revocation. The defendant shall warn any other
  occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
  suspected contraband for further examination.

  4. The defendant shall not possess or ingest alcohol and shall not enter establishments where alcohol is sold on a retail
  basis for consumption on the premises.

  5. The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests, not more than
  365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
  defendant shall pay all or part of the costs of testing as directed by the United States Probation Office and the Court.

  6. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana,
  kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption, for the
  purpose of altering the defendant's mental or physical state.

  7. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
  marijuana card or prescription.

  8. The defendant shall pay restitution in the amount of $5,159.95 at a rate of $200 per month, or as otherwise directed by
  United States Probation. Payment shall be made to the Clerk, United States District Court, 901 Front St., Ste. 2100,
  Helena, MT 59626. and shall be disbursed to: Lilah Fox
/\0 245C (Kev. 02/18) Amended Judgment in a Criminal Case
                      Sheet 5 - Criminal Monetary Penalties                                                     (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment - Page    -~6~_        of          7
DEFENDANT: SIDNEY RAE AIMSBACK
CASE NUMBER: CR 18-3-H-CCL
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                       Assessment                    JVT A Assessment*          Fine                           Restitution
TOTALS             $   200.00                    $    0.00                  $   0.00                          $ 5,159.95



D The determination of restitution is deferred until           ----
                                                                           An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

@ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximate!)' proportioned payment, unless specified otherwise in
      the prionl)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal v1c1tms must be paid
      before the United States is patd.

Name of Payee                                 Total Loss**                          Restitution Ordered                   Priority or Percentage

  Lilah Fox                                                     3/    $5,159.95                    ~- $5,159(95          100%




                                                       ~                                      fr
TOTALS                                       5,159.95
                                     $ ------~  ---                             $                  5,159.95


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(!). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 36l2(g).

[!I   The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      ~ the interest requirement is waived for               D fine      [Yi restitution.
      D the interest requirement for the          D     fine     D restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings forthe total amount of losses are required under Chapters 109A, 110, 11 0A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments                                                          (NOTE: Identify Changes with Asterisks(*))
                                                                                                                           ?_ of
                                                                                                         Judgment - Page _ _                     7
DEFENDANT: SIDNEY RAE AIMSBACK
CASE NUMBER: CR 18-3-H-CCL


                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    D Lump sum payment of$                                 due immediately, balance due

             D not later than _ _ _ _ _ _ _ _ _ _ , or
             D in accordance with D C, D D, D E,or                          D F below; or
B    •       Payment to begin immediately (may be combined with         •     C,    •    D, or   •   F below); or

C    D      Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ over a period of
            _ _ _ _ _ (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

D    D      Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _____ over a period of
                         (e.g., months or years), to commence          (e.g., 30 or 60 days) after release ftom imprisonment to a
            tenn of supervision; or

E    D       Payment during the term of supervised release will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    l!l'   Special instructions regarding the payment of criminal monetary penalties:

              The defendant shall pay restitution in the amount of $5,159.95 at a rate of $200 per month, or as otherwise
              directed by United States Probation. Payment shall be made to the Clerk, United States District Court, 901 Front
              St., Ste. 2100, Helena, MT 59626. and shall be disbursed to: Lilah Fox



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defend~nt Namei and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, ,f appropnate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal! (3) restitution interest (4) fine principal (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, me udmg cost of prosecution and court costs.
